DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7, 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoi et al. (U.S. Pub No. 2008/085603 A1; hereinafter Itoi) in view of Takachi (U.S. Publication No. 2012/0205766 A1)
	With respect to claim 1, Itoi discloses an imaging element comprising: a light receiving sensor [16a] that performs photoelectric conversion of incoming light; a protective substrate [76] that protects a top surface side serving as a light incidence surface of the light receiving sensor (See Figure 7; [76] protects light incident surface of the structure); a frame [14] that is disposed in an outer peripheral portion between the light receiving sensor and the protective substrate (See Figure 7), and is formed with use of an inorganic material (see ¶[0065]); and an infrared cutoff filter layer [12] that is formed on an inner side on a same plane as the frame (see Figure 2B and ¶[0063]).
	Itoi fails to disclose a planarization film covering an entire surface of the light receiving sensor.	In the same field of endeavor, Takachi discloses a planarization film [110] covering an entire surface of the light receiving sensor (see Figure 15).
	With respect to claim 2, the combination of Itoi and Takachi discloses wherein the frame and the infrared cutoff filter layer that are formed on the same plane are bonded to the planarization film [110] being bonded to a planarizing film over an entire opposed region by an adhesive agent [501b], the planarizing film being formed in an uppermost portion of the light receiving sensor (see Takachi Figure 15).
	With respect to claim 3, the combination of Itoi and Takachi discloses a low-reflection film [12] at a predetermined position between a planarizing film [13] (Takachi [110]) and the protective substrate [76], the planarizing film being formed in an uppermost portion of the light receiving sensor (See Itoi ¶[0063]; [12] is a sandwich of IRCF and low-pass filter material that improves transmittance).
	With respect to claim 4, the combination of Itoi and Takachi discloses wherein the low-reflection film is formed between the frame and the infrared cutoff filter layer that are formed on the same plane and the light receiving sensor (See Itoi ¶[0063]; [12] is a sandwich of IRCF and low-pass filter material that improves transmittance).
	With respect to claim 5, the combination of Itoi and Takachi discloses wherein the low-reflection film is formed between the frame and the infrared cutoff filter layer that 
	With respect to claim 6, the combination of Itoi and Takachi discloses wherein the low-reflection film is formed between the frame and the light receiving sensor (See Itoi Figure 7; low-reflection film of [12] is in between the sensor and the filter at an angle) and between the infrared cutoff filter layer and the protective substrate (see ¶[0063]; [12] is a sandwich of IRCF and low-pass filter material that improves transmittance).
	With respect to claim 7, the combination of Itoi and Takachi discloses wherein the low-reflection film [12] has at least two layers of a first low-reflection film and a second low-reflection film (see ¶[0063]; [12] is a sandwich of IRCF and low-pass filter material that improves transmittance), the first low-reflection film is formed between the frame and the infrared cutoff filter layer that are formed on the same plane and the protective substrate (See Figure 7), and the second low-reflection film is formed between the frame and the light receiving sensor and between the infrared cutoff filter layer and the protective substrate (See Figure 7; low-reflection film of [12] is in between the sensor and the filter at an angle).
	With respect to claim 9, the combination of Itoi and Takachi discloses wherein the frame is formed with use of silicon (see ¶[0065])
	With respect to claim 15, Itoi discloses an electronic apparatus provided with an imaging element, the imaging element comprising: a light receiving sensor [16a] that performs photoelectric conversion of incoming light; a protective substrate [76] that protects a top surface side serving as a light incidence surface of the light receiving 
	Itoi fails to disclose a planarization film covering an entire surface of the light receiving sensor.	In the same field of endeavor, Takachi discloses a planarization film [110] covering an entire surface of the light receiving sensor (see Figure 15).	The utilization of a separate planarization and adhesive layer allows for increased control of light transmittance by allowing for a low refractive planarization surface and an adhesive layer with excellent transparency and light resistance (see ¶[0184]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoi et al. (U.S. Pub No. 2008/085603 A1; hereinafter Itoi) in view of Takachi (U.S. Publication No. 2012/0205766 A1) as applied to claim 1 above, and further in view of Uekawa (U.S. Publication No. 2010/0117176 A1)
	With respect to claim 8, Itoi fails to disclose wherein the frame is formed with use of glass.	In the same field of endeavor, Uekawa teaches a frame [19] formed using glass (see Figure 1 ¶[0040]).. 
Claims 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoi et al. (U.S. Pub No. 2008/085603 A1; hereinafter Itoi) in view of Takachi (U.S. Publication No. 2012/0205766 A1) and Yamamoto (U.S. Publication No. 2009/0273047 A1)
	With respect to claim 10, Itoi discloses a method of manufacturing an imaging element, the method comprising: forming a frame [14] at a position of an outer peripheral portion of a light receiving sensor [16a], the frame being formed with use of an inorganic material; forming an infrared cutoff filter layer [12] on an inner side on a same plane as the frame; and bonding the frame and the infrared cutoff filter layer that are formed on the same plane to the light receiving sensor by an adhesive agent [13].
	Itoi fails to disclose forming a planarizing film that covers an entire surface of the light receiving sensor or forming the frame on a protective substrate that protects the light receiving sensor 	In the same field of endeavor, Takachi discloses a planarization film [110] covering an entire surface of the light receiving sensor (see Figure 15).
	Additionally in the same field of endeavor, Yamamoto teaches forming the frame [5] on a protective substrate [20] during processing (See ¶[0040]). 	The utilization of a separate planarization and adhesive layer allows for 
	With respect to claim 11, the combination of Itoi, Takachi and Yamamoto dislcoses wherein the frame is formed by forming a through-hole in a substrate formed with use of the inorganic material [21] (see Yamamoto ¶[0040] and Itoi ¶[0065]), and the substrate in which the frame is formed and the protective substrate are bonded to each other, thereby forming the frame on the protective substrate (See Yamamoto Figure 5B)
	With respect to claim 12, the combination of Itoi, Takachi, and Yamamoto discloses wherein the frame is formed on the protective substrate by etching a region in which the infrared cutoff filter layer is formed of a substrate formed with use of the inorganic material [21] to a desired thickness (see Yamamoto Figure 5B, ¶[0040] and Itoi ¶[0065])
	With respect to claim 13, the combination of Itoi, Takachi, and Yamamoto discloses forming a low-reflection film [12] at a predetermined position between the planarizing film [13] and the protective substrate, the planarizing film being formed in an uppermost portion of the light receiving sensor (see Itoi Figure 7, [13] behaves as both an adhesive agent for bonding the frame and infrared cutoff filter to the light receiving 
	With respect to claim 14, the combination of Itoi, Takachi, and Yamamoto discloses wherein processes until the bonding by the adhesive agent are performed in a wafer state, and thereafter dicing in a chip size is performed (see Itoi Figure 5C).

Response to Arguments
Applicant's arguments filed 07/20/2021 have been fully considered but they are not persuasive. 
Regarding arguments made regarding claims 1-15, Applicant has argued that Itoi and Yamamoto fails to disclose a planarizing film formed in an uppermost portion of the light receiving sensor and covering an entire surface of the light receiving layer. Examiner agrees that both prior art fail to disclose this limitation, however similar limitations were found in claim 2, and a planarizing film formed on an uppermost portion of the light receiving sensor and covering an entire surface of the light receiving layer is taught by Takachi as discussed in the Non-Final Rejection mailed 04/20/2021. As seen in Figure 15, the planarizing film allows for increased control of light transmittance by allowing for a low refractive planarization surface and an adhesive layer with excellent transparency and light resistance (see Takachi ¶[0184]). Furthermore, Applicant does not argue the utilization or combination of Takachi with additional arts as previously presented. The rejections of claims 1, 10 and 15 have been revised to reflect the new rejection based on amendments. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Suzuki et al. (U.S. Publication No. 2013/0194464 A1) discloses an imaging device
Nagata et al (U.S. Publication No. 2013/0181313 A1) discloses an imaging device
Yukawa et al. (U.S. Publication No. 2012/0256284 A1) discloses an imaging device
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546.  The examiner can normally be reached on 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.